 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Anthony Johnson,                                No. CV-17-00136-TUC- BGM
10                           Petitioner,
                                                      ORDER
11   v.
12   Filipe Martinez, Warden,
13                           Respondent.
14          Currently pending before the Court is Petitioner Anthony Johnson’s pro se
15   amended Petition Under 28 U.S.C. § 2241 for a Writ of Habeas Corpus by a Person in
16   Federal Custody (“Petition”) (Doc. 7). Respondents have filed a Response to Petition for
17   Writ of Habeas Corpus (“Response”) (Doc. 19) and Petitioner replied (Doc. 22). The
18   Petition is ripe for adjudication.
19
20   I.     FACTUAL AND PROCEDURAL BACKGROUND
21          A.       Federal Conviction and Sentencing
22          On April 12, 2005, a jury found Petitioner Anthony Johnson guilty of two (2)
23   counts of distributing cocaine base (crack) and one (1) count of possessing cocaine base
24   with an intent to distribute. Response (Doc. 19), USDC Eastern Dist. of Wa., Case No.
25   CR-04-201-JLQ, Verdict Count Two & Verdict Count Three & Verdict Count Four
26   (collectively “Verdict Forms”) (Doc. 19-1) at 3–5.1 For each verdict, the jury found that
27   Petitioner possessed or distributed five (5) grams or more of cocaine base. Id., Verdict
28
            1
                Page citations refer to the CM/ECF page number for ease of reference.
 1   Forms at 3–5. On July 22, 2005, Petitioner was sentenced to 240 months incarceration,
 2   with all terms to be served concurrently, followed by ten (10) years of supervised release.
 3   Id., USDC Eastern Dist. of Wa., Case No. CR-04-201-JLQ, Judgment in a Criminal Case
 4   (Doc. 19-1) at 11–12. In calculating Petitioner’s sentence, the sentencing court found
 5   Petitioner’s 1994 conviction for Unlawful Possession of Cocaine with Intent to Deliver
 6   and 1992 conviction of Solicit to Unlawfully Possess a Controlled Substance with Intent
 7   to Deliver constituted felony drug convictions sufficient to render Petitioner a career
 8   offender resulting in a five (5) level enhancement to his United States Sentencing
 9   Guidelines (“U.S.S.G.”) offense level, as well as an increase in his Criminal History
10   Category. Id., USDC Eastern Dist. of Wa., Case No. CR-04-201-JLQ, Sentencing Mem.
11   (Doc. 19-1) at 7–8. The presumptive term of imprisonment at Petitioner’s enhanced
12   levels pursuant to the U.S.S.G. was 360 months to life. Id., Sentencing Mem. at 7. After
13   weighing mitigating factors and the need for appropriate punishment and deterrence, the
14   sentencing court arrived at the 240 month sentence imposed. Id., Sentencing Mem. at 9.
15         Petitioner appealed his conviction to the Ninth Circuit Court of Appeals, arguing
16   that 1) the district court abused its discretion by excluding an expert audiologist from
17   testifying; 2) the district court abused its discretion by not allowing full cross-
18   examination of the government’s confidential informant; 3) there was insufficient
19   evidence to support his conviction; 4) his Sixth Amendment right to effective counsel
20   was violated; and 5) “the district court erred in by finding that he qualified as a career
21   offender under the sentencing guidelines.” United States v. Johnson, 200 Fed. Appx.
22   705, 706–707 (9th Cir. 2006). The appellate court rejected Petitioner’s arguments and
23   affirmed his convictions and sentence. Id. Petitioner did not petition the Supreme Court
24   of the United States for writ of certiorari. USDC Eastern Dist. of Wa., Case No. CR-04-
25   0201-JLQ, Order Denying Def.’s § 2255 Mots. to Vacate, Set Aside or Correct Sent., and
26   Mot. to Reduce Sent. Concerning Crack Cocaine Amendment (“Section 2255 Order”)
27   (Doc. 19-1) at 17.
28   ...


                                                -2-
 1          B.      Post-Conviction Filings
 2          On January 15, 2008, Petitioner filed a Motion for Inadequate Representation,
 3   which the sentencing court construed as a § 2255 motion. See USDC Eastern Dist. of
 4   Wa., Case No. CR-04-0201-JLQ, United States v. Johnson, Docket (Doc. 188).2 On
 5   January 31, 2008, Petitioner filed a Motion to Reduce Sentence re: Crack Cocaine
 6   Offense 18:3582, which was initially filed as a Motion to Vacate, Set Aside, or Correct
 7   Sentence Pursuant to 28 U.S.C. § 2255. See USDC Eastern Dist. of Wa., Case No. CR-
 8   04-0201-JLQ, United States v. Johnson, Docket (Doc. 190); Response (Doc. 19), USDC
 9   Eastern Dist. of Wa., Case No. CR-04-0201-JLQ, Order Denying Def.’s § 2255 Mots. to
10   Vacate, Set Aside or Correct Sent., and Mot. to Reduce Sent. Concerning Crack Cocaine
11   Amendment (“Section 2255 Order”) (Doc. 19-1) at 16. On March 14, 2008, Petitioner
12   filed a Motion for Retroactive Application of Sentencing Guidelines to Crack Cocaine
13   Offense 18 U.S.C. § 3582. See USDC Eastern Dist. of Wa., Case No. CR-04-0201-JLQ,
14   United States v. Johnson, Docket (Doc. 193); Response (Doc. 19), Section 2255 Order at
15   16.
16          Petitioner asserted claims alleging 1) ineffective assistance of trial counsel, 2)
17   ineffective assistance of trial counsel because defense counsel later ran for county
18   Prosecutor; 3) Sections 841 and 846, Title 21, United States Code were unconstitutional
19   because they did not require the jury to specify the specific drug amounts; 4) his
20   sentencing as a career offender “was inconsistent with the requirements of 21 U.S.C. §
21   851”; and 5) “he [was] entitled to a reduction in his sentence pursuant to 18 U.S.C. §
22   3582(c)(2) . . . because his sentence was based, at least in part, on the Guideline range for
23   the amount of crack cocaine at issue in his offense.” Response (Doc. 19), Section 2255
24
25          2
                “The court may judicially notice a fact that is not subject to reasonable dispute because
     it: (1) is generally known within the trial court’s territorial jurisdiction; or (2) can be accurately
26   and readily determined from sources whose accuracy cannot reasonably be questioned.” Fed. R.
27   Evid. 201(b). The docket sheet of the United States District Court for the Eastern District of
     Washington is proper material for judicial notice. See Headwaters Inc. v. U.S. Forest Service,
28   399 F.3d 1047, 1051 n. 3 (taking judicial notice of the docket from a proceeding before another
     tribunal).

                                                     -3-
 1   Order at 20–25. On August 21, 2008, the sentencing court denied Petitioner’s motions.
 2   See Response (Doc. 19), Section 2255 Order.
 3         On November 21, 2011, Petitioner filed a second Motion for Reduction of
 4   Sentence Pursuant to 18 U.S.C. § 3582(c)(2). See USDC Eastern Dist. of Wa., Case No.
 5   CR-04-0201-JLQ, United States v. Johnson, Docket (Doc. 201). On December 28, 2011,
 6   the sentencing court denied Petitioner’s motion, noting that he had been sentenced “as a
 7   career offender under USSG § 4B1.1 (not drug quantity under § 2D1.1), and because
 8   Amendment 750 (Parts A and C only) does not affect Defendant’s guideline range[.]”
 9   Response (Doc. 19), USDC Eastern Dist. of Wa., Case No. CR-04-0201-JLQ, Order
10   Denying Def.’s Mot. to Reduce Sent. (Doc. 19-1) at 29. On January 17, 2012, Petitioner
11   filed a notice of appeal with the Ninth Circuit Court of Appeals. See USDC Eastern Dist.
12   of Wa., Case No. CR-04-0201-JLQ, United States v. Johnson, Docket (Doc. 209). On
13   May 23, 2012, Petitioner’s appeal was dismissed for failure to prosecute. United States
14   Ct. App., 9th Cir., Case No. 12-30029, United States v. Johnson, Order 5/23/2012.
15         On June 18, 2019, Petitioner filed a Motion for Imposition of a Reduced Sentence
16   Pursuant to section 404 of the First Step Act. See USDC Eastern Dist. of Wa., Case No.
17   CR-04-0201-JLQ, United States v. Johnson, Docket (Doc. 222). Petitioner sought a
18   reduction of sentence based on his eligibility under the First Step Act having been
19   convicted of a crack-cocaine offense. See id. On October 24, 2019, the Court reduced
20   Petitioner’s total term of incarceration from 240 months to 228 months. See USDC
21   Eastern Dist. of Wa., Case No. CR-04-0201-JLQ, United States v. Johnson, Order
22   10/24/2019 (Doc. 229).
23         C.     The Instant Habeas
24         On June 5, 2017, Petitioner filed his amended Petition Under 28 U.S.C. § 2241 for
25   a Writ of Habeas Corpus by a Person in Federal Custody (“Petition”) (Doc. 7). Petitioner
26   asserts that his conviction of Solicit to Possess with Intent to Deliver a controlled
27   substance pursuant to the Revised Code of Washington §§ 9A-28-030 and 69-50-401 no
28   longer constitutes a predicate offense under U.S.S.G. §§ 4B1.1 or 4B1.2. Petition (Doc.


                                               -4-
 1   7) at 4 (citing Mathis v. United States, — U.S. —, 136 S. Ct. 2243, 195 L. Ed. 2d 604
 2   (2016)). Petitioner urges that this conviction “does not qualify as a controlled substance
 3   offense under the categorical approach.” Id. Accordingly, Petitioner seeks “immediate
 4   resentencing without the career offender enhancement[.]” Id. at 9.
 5
 6   II.    ANALYSIS
 7          A.     Legal Standards
 8          “As a general rule, § 2255 provides the exclusive procedural mechanism by which
 9   a federal prisoner may test the legality of detention.” Harrison v. Ollison, 519 F.3d 952,
10   955 (9th Cir. 2008) (quotations and citations omitted). Section 2255 provides that:
11                  A prisoner in custody under sentence of a court established by Act of
12          Congress claiming the right to be released upon the ground that the
            sentence was imposed in violation of the Constitution or laws of the United
13          States, or that the court was without jurisdiction to impose such sentence, or
14          that the sentence was in excess of the maximum authorized by law, or is
            otherwise subject to collateral attack, may move the court which imposed
15          the sentence to vacate, set aside or correct the sentence.
16   28 U.S.C. § 2255(a). Usually, “motions to contest the legality of a sentence must be filed
17   under § 2255 in the sentencing court, while petitions that challenge the manner, location,
18   or conditions of a sentence’s execution must be brought pursuant to § 2241 in the
19   custodial court.” Hernandez v. Campbell, 204 F.3d 861, 864 (9th Cir. 2000) (citations
20   omitted); see 28 U.S.C. §§ 2241(d), 2255(a). “Under the savings clause of § 2255,
21   however, a federal prisoner may file a habeas corpus petition pursuant to § 2241 to
22   contest the legality of a sentence where his remedy under § 2255 is ‘inadequate or
23   ineffective to test the legality of his detention.’” Hernandez, 204 F.3d at 864–65 (quoting
24   28 U.S.C. § 2255; then citing Moore v. Reno, 185 F.3d 1054, 1055 (9th Cir. 1999)). “We
25   refer to this section of § 2255 as the ‘savings clause[]’ or the ‘escape hatch.’” Harrison,
26   519 F.3d at 956 (quotations and citations omitted). “If a prisoner’s claims qualify for the
27   escape hatch of § 2255, the prisoner may challenge the legality of a sentence through a §
28   2241 petition in the custodial court.” Id. (citations omitted).


                                                 -5-
 1         B.     Jurisdiction
 2         “[I]n order to determine whether jurisdiction is proper, a court must first determine
 3   whether a habeas petition is filed pursuant to § 2241 or § 2255 before proceeding to any
 4   other issue.” Hernandez v. Campbell, 204 F.3d 861, 865 (9th Cir. 2000).
 5         Here, Petitioner is a federal prisoner contesting the legality of his sentence by
 6   challenging his career offender enhancement, claiming that his prior conviction no longer
 7   constitutes a predicate offense. See Petition (Doc. 7) at 4. As such, Petitioner’s request
 8   for relief should be asserted under section 2255 in the Eastern District of Washington.
 9   Petitioner does not contend otherwise, but rather argues that “[t]he § 2255 remedy is
10   ineffective because [he] has not had an ‘unobstructed procedural shot’ at presenting his
11   Mathis argument to the sentencing court.” Petition (Doc. 7) at 8 (citing Summers v.
12   Feather, 119 F.Supp.3d 1284–89 (D. Ore. 2015)). Therefore, whether this Court has
13   jurisdiction over Petitioner’s section 2241 petition depends on whether section 2255’s
14   escape hatch applies.
15                1. Section 2255 Escape Hatch
16         “The escape hatch permits a federal prisoner to file a habeas corpus petition
17   pursuant to § 2241 to contest the legality of a sentence where his remedy under § 2255 is
18   inadequate or ineffective to test the legality of his detention.” Stephens v. Herrera, 464
19   F.3d 895, 897 (9th Cir. 2006) (quotations and citations omitted). Section 2255’s escape
20   hatch provision provides:
21                 An application for a writ of habeas corpus in behalf of a prisoner
22         who is authorized to apply for relief by motion pursuant to this section,
           shall not be entertained if it appears that the applicant has failed to apply for
23         relief, by motion, to the court which sentenced him, or that such court has
24         denied him relief, unless it also appears that the remedy by motion is
           inadequate or ineffective to test the legality of his detention.
25
26   28 U.S.C. § 2255 (e). The Ninth Circuit Court of Appeals “ha[s] held that a motion
27   meets the escape hatch criteria of § 2255 when a petitioner (1) makes a claim of actual
28   innocence, and (2) has not had an unobstructed procedural shot at presenting that claim.”


                                                 -6-
 1   Harrison v. Ollison, 519 F.3d 952, 959 (9th Cir. 2008) (quotations and citations omitted).
 2                 2. Actual Innocence
 3          “In this circuit, a claim of actual innocence for purposes of the escape hatch of §
 4   2255 is tested by the standard articulated by the Supreme Court in Bousley v. United
 5   States, 523 U.S. 614, 118 S.Ct. 1604, 140 L.Ed.2d 828 (1998)[.]” Stephens v. Herrera,
 6   464 F.3d 895, 898 (9th Cir. 2006). “To establish actual innocence, petitioner must
 7   demonstrate that, in light of all the evidence, it is more likely than not that no reasonable
 8   juror would have convicted him.”        Bousley, 523 U.S. at 623, 118 S. Ct. at 1611
 9   (quotations and citations omitted).     “A petitioner is actually innocent when he was
10   convicted for conduct not prohibited by law.” Alaimalo v. United States, 645 F.3d 1042,
11   1047 (9th Cir. 2011) (citations omitted).        “It is important to note . . . that ‘actual
12   innocence’ means factual innocence, not mere legal insufficiency.” Bousley, 523 U.S. at
13   623, 118 S. Ct. at 1611 (citations omitted).
14          Here, “Petitioner asserts that, in the wake of Mathis, if he were sentenced today by
15   the courts for distribution of cocaine base and attempt to distribute more than 8 grams but
16   less than 50 grams of cocaine base, 21 U.S.C. § 841(b)(1)(B), the applicable statutory
17   guideline range would be 151–188 months.” Reply (Doc. 22) at 5. Petitioner further
18   urges that this “misapplication of the career offender guideline presents a cognizable,
19   non-constitutional miscarriage of justice.” Id. (citations omitted). As such, “Petitioner
20   makes a claim regarding his sentence, rather than his offense of conviction, but this is not
21   a claim of actual innocence as that term is meant in the context of section 2255’s escape
22   hatch.”   Jones v. Langford, 2017 WL 3575705, at *4 (C.D. Cal. July 10, 2017).
23   Petitioner’s claim that one of his prior conviction no longer qualifies as a drug trafficking
24   offense, “and that he was therefore incorrectly treated as a career offender, is a purely
25   legal claim that has nothing to do with factual innocence.” Marrero v. Ives, 682 F.3d
26   1190, 1193 (9th Cir. 2012). As such, “it is not a cognizable claim of ‘actual innocence’
27   for the purposes of qualifying to bring a § 2241 petition under the escape hatch.” Id.
28   ...


                                                    -7-
 1                 3. Unobstructed Procedural Shot
 2          The second requirement for the § 2255 escape hatch is for Petitioner to not have
 3   had an unobstructed procedural shot at presenting his claim. Harrison v. Ollison, 519
 4   F.3d 952, 959 (9th Cir. 2008). Section 2255’s escape hatch provision is “narrow” and its
 5   “remedy is not inadequate or ineffective merely because § 2255’s gatekeeping provisions
 6   prevent the petitioner from filing a second or successive petition.” Ivy v. Pontesso, 328
 7   F.3d 1057, 1059 (9th Cir. 2003) (quotations and citations omitted). “[T]he general rule in
 8   this circuit is that the ban on unauthorized second or successive petitions does not per se
 9   make § 2255 inadequate or ineffective.” Stephens v. Herrera, 464 F.3d 895, 898 (9th
10   Cir. 2006) (quotations and citations omitted) (alterations in original). The question is
11   “whether [Petitioner’s] actual innocence claim was unavailable to him during his direct
12   appeal and his first § 2255 motion.” Alaimalo v. United States, 645 F.3d 1042, 1047 (9th
13   Cir. 2011). In making this determination, the Court considers “(1) whether the legal basis
14   for petitioner’s claim did not arise until after he had exhausted his direct appeal and first
15   § 2255 motion, and (2) whether the law changed in any way relevant to petitioner’s claim
16   after that first § 2255 motion.” Harrison, 519 F.3d at 960 (internal quotations and
17   citations omitted).
18          Petitioner asserts that the statutory interpretation in the Supreme Court’s Mathis
19   decision resulted in one of his prior felony convictions no longer constituting a predicate
20   offense for a career offender enhancement. Petition (Doc. 7) at 4. Petitioner further
21   notes that “[t]he Mathis case was not decided until after [he] had exhausted his direct
22   appeal and § 2255 proceedings.” Id. at 8. The Mathis decision recognized its foundation
23   in long standing precedent:
24          For more than 25 years, we have repeatedly made clear that application of
25          [Armed Career Criminal Act (“ACCA”)] involves, and involves only,
            comparing elements. Courts must ask whether the crime of conviction is
26          the same as, or narrower than, the relevant generic offense. They may not
27          ask whether the defendant’s conduct—his particular means of committing
            the crime—falls within the generic definition. And that rule does not
28          change when a statute happens to list possible alternative means of


                                                 -8-
 1          commission: Whether or not made explicit, the remain what they ever
 2          were—just the facts, which ACCA (so we have held, over and over) does
            not care about.
 3
 4   Mathis, — U.S. at —, 136 S. Ct. 2257. The Mathis court observed that “Taylor3 set out
 5   the essential rule governing ACCA cases more than a quarter century ago” and
 6   emphasized its reliance on those longstanding principles. Mathis, — U.S. at —, 136 S.
 7   Ct. 2251. Therefore, the “material change in the law” that Petitioner suggests Mathis
 8   represents does not exist. The Mathis decision does not announce a new rule of law,
 9   rather “[t]o the extent that Mathis did anything to the ACCA sentencing provision[,] . . . it
10   merely clarified the provision’s scope by providing an example of how preexisting law
11   should apply to a possible predicate offense.” Jones v. Langford, 2017 WL 3575705, at
12   *6 (C.D. Cal. July 10, 2017). Petitioner could have raised the same arguments regarding
13   his predicate offenses on direct appeal or in his first section 2255 motion, and as such,
14   cannot be said to have lacked an unobstructed procedural shot to present his claim.
15   Accordingly, Petitioner does not qualify for section 2255’s escape hatch.
16                   4. Conclusion
17          Plaintiff does not meet the criteria for section 2255’s escape hatch. He cannot
18   show either actual innocence or an unobstructed procedural shot at presenting his claim.
19   As such, this court lacks jurisdiction over Petitioner’s petition.
20
21   III.   DISMISSAL VERSUS TRANSFER
22          In light of this Court’s conclusion that the Petition does not qualify for section
23   2255’s escape hatch, if he is to proceed at all, it must be before his sentencing court in the
24   Eastern District of Washington. As such, the Court must determine whether transfer of
25   this action to the sentencing court or dismissal is appropriate. See 28 U.S.C. § 1631.
26   “Transfer is appropriate under § 1631 if three conditions are met: (1) the transferring
27   court lacks jurisdiction; (2) the transferee court could have exercised jurisdiction at the
28
            3
                Taylor v. United States, 495 U.S. 575, 598, 110 S. Ct. 2143, 109 L. Ed. 2d 607 (1990).

                                                     -9-
 1   time the action was filed; and (3) the transfer is in the interest of justice.” Cruz-Aguilera
 2   v. I.N.S., 245 F.3d 1070, 1074 (9th Cir. 2001) (citations omitted). This Court lacks
 3   jurisdiction over the petition, satisfying the first criteria.
 4          The second criteria is not met, because this Petition would be a second or
 5   successive motion in the Eastern District of Washington since Petitioner has previously
 6   filed and was denied relief on a section 2255 motion. Petitioner would have to seek and
 7   obtain authorization from the Ninth Circuit in order to proceed. See 28 U.S.C. § 2255(h).
 8   “If the petitioner does not first obtain [the circuit court’s] authorization, the district court
 9   lacks jurisdiction to consider the second or successive application.” United States v.
10   Lopez, 577 F.3d 1053, 1061 (9th Cir. 2009) (citations omitted). The Ninth Circuit docket
11   does not indicate that Petitioner has attempted to obtain authorization, and the Eastern
12   District of Washington could not exercise jurisdiction over this action.
13          Finally, because the transferee court would not be able to exercise jurisdiction
14   over the instant case, transfer of the case would not further the interests of justice.
15   Accordingly, dismissal of the instant Petition (Doc. 7) is warranted.
16
17   IV.    CERTIFICATE OF APPEALABILITY
18          “[T]he plain language of [28 U.S.C.] § 2253(c)(1) does not require a petitioner to
19   obtain a [certificate of appealability] in order to appeal the denial of a § 2241 petition.”
20   Harrison v. Ollison, 519 F.3d 952, 958 (9th Cir. 2008). “Nor is there any other statutory
21   basis for imposing a [certificate of appealability] requirement on legitimate §2241
22   petitions. Although state prisoners proceeding under § 2241 must obtain a [certificate of
23   appealability], see § 2253(c)(1)(A), there is no parallel requirement for federal prisoners.”
24   Id. When a Petitioner brings a section 2241 petition which challenges the legality of his
25   underlying conviction and sentence, and is therefore properly characterized as a section
26   2255 motion, this Court must determine whether a certificate of appealability is required.
27   Porter v. Adams, 244 F.3d 1006, 1007 (9th Cir. 2001).
28          Here, the Court has determined that this Petition is properly construed as one


                                                   - 10 -
 1   pursuant to 28 U.S.C. § 2255. As such, the Court will determine whether a certificate of
 2   appealability should issue.     “When the district court denies a habeas petition on
 3   procedural grounds without reaching the prisoner's underlying constitutional claim, a
 4   COA should issue when the prisoner shows, at least, that jurists of reason would find it
 5   debatable whether the petition states a valid claim of the denial of a constitutional right
 6   and that jurists of reason would find it debatable whether the district court was correct in
 7   its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484, 120 S. Ct. 1595, 1604, 146
 8   L. Ed. 2d 542 (2000). It is not debatable that Petitioner cannot make a showing of actual
 9   innocence. As such, a certificate of appealability will be denied.
10
11   V.     CONCLUSION
12          Based upon the foregoing, IT IS HEREBY ORDERED that:
13          1) Petitioner’s Petition (Doc. 7) is DISMISSED for lack of jurisdiction;
14          2) A Certificate of Appealability is DENIED and shall not issue; and
15          3) The Clerk of the Court shall enter judgment accordingly and close its file in
16             this matter.
17          Dated this 17th day of March, 2020.
18
19
20
21
22
23
24
25
26
27
28


                                                - 11 -
